 

Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is between bluebird bio, Inc., a
Delaware corporation (the “Company”), and Mr. William (“Chip”) Baird (the
“Executive”) and is made effective as of December 18, 2018 (the “Effective
Date”).

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms and conditions contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.Employment.

(a)Term.  The term of this Agreement shall commence on or before February 11,
2019, on a date to be mutually agreed to by Executive and the Company and shall
continue until terminated in accordance with the provisions of Section 3 (the
“Term”).  The actual first day of Executive’s employment shall be referred to as
the “Start Date”.

(b)Position and Duties.  During the Term, the Executive shall serve as the Chief
Financial Officer, and shall have such powers and duties as may from time to
time be prescribed by the Chief Executive Officer of the Company (the “CEO”) or
other authorized executive, provided that such duties are consistent with the
Executive’s position or other positions that he may hold from time to time.  The
Executive shall report to the CEO.  The Executive shall devote his full working
time and efforts to the business and affairs of the Company.  Notwithstanding
the foregoing, the Executive may serve on boards of directors of another
company, with the prior written approval of the Company’s Board of Directors
(the “Board”), and may engage in religious, charitable or other community
activities as long as such services and activities do not pose a conflict of
interest or interfere with the Executive’s performance of his duties to the
Company as provided in this Agreement.

2.Compensation and Related Matters.

(a)Base Salary.  The Executive’s base salary rate shall be $450,000 per year.
The Executive’s base salary shall be re-determined annually by the Board or the
Compensation Committee of the Board of Directors (the “Compensation Committee”).
The annual base salary rate in effect at any given time is referred to herein as
“Base Salary.” The Executive’s Base Salary shall be payable in a manner that is
consistent with the Company’s usual payroll practices for senior executives.

(b)Incentive Compensation.  The Executive shall be eligible to receive cash
incentive compensation as determined by the Board or the Compensation Committee
from time to time. The Executive’s target annual incentive compensation shall be
forty-five (45%) of his

 

 

--------------------------------------------------------------------------------

 

Base Salary, although any the actual incentive compensation amount shall be
discretionary. To earn incentive compensation, the Executive must be employed by
the Company on the day such incentive compensation is paid.

(c)Relocation. During the Term and prior to Executive’s permanent relocation to
the Cambridge, MA area for up to a period of three (3) years, the Company shall
pay Executive, on the Company’s regular payroll cycle, for the Executive’s cost
of temporary living arrangements reasonably acceptable to the Company, grossed
up for the Executive’s anticipated income tax liability. Executive is eligible
for relocation services offered through a third-party provider engaged by the
Company, subject to the policies and procedures in effect and established by the
Company for its senior executive officers.  

(d)Equity.  The Executive shall be awarded an option to purchase 60,000 shares
of the Common Stock of the Company at an exercise price equal to the closing
price of the Company’s common stock on the NASDAQ Global Select Market on the
first trading day of the first calendar month following the Executive’s Start
Date and to be memorialized in an Incentive Stock Option Agreement pursuant to
the Company’s 2013 Stock Option and Incentive Plan.  On the Start Date, the
Executive shall be awarded restricted stock units for 15,000 shares of the
Common Stock of the Company to be memorialized in a Restricted Stock Unit
Agreement pursuant to the Company’s 2013 Stock Option and Incentive Plan.

(e)Expenses.  The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by his during the Term in performing
services hereunder, in accordance with the policies and procedures then in
effect and established by the Company for its senior executive officers.

(f)Other Benefits.  During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms and conditions of such plans.

(g)Vacations.  During the Term, the Executive shall be entitled to accrue paid
vacation in accordance with the Company’s applicable policy.

3.Termination.  During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a)Death.  The Executive’s employment hereunder shall terminate upon his death.

(b)Disability.  The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period.  If any question shall arise as to whether during any period
the Executive is disabled so as to be unable to perform the essential functions
of the Executive’s then existing position or positions with or without
reasonable accommodation, the Executive may, and at the request of the Company
shall, submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to

2

--------------------------------------------------------------------------------

 

whether the Executive is so disabled or how long such disability is expected to
continue, and such certification shall for the purposes of this Agreement be
conclusive of the issue.  The Executive shall cooperate with any reasonable
request of the physician in connection with such certification.  If such
question shall arise and the Executive shall fail to submit such certification,
the Company’s determination of such issue shall be binding on the
Executive.  Nothing in this Section 3(b) shall be construed to waive the
Executive’s rights, if any, under existing law including, without limitation,
the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the
Americans with Disabilities Act, 42 U.S.C. §12101 et seq.  

(c)Termination by Company for Cause.  The Company may terminate the Executive’s
employment hereunder for Cause.  For purposes of this Agreement, “Cause” shall
mean:  (i) the Executive’s dishonest statements or acts with respect to the
Company, any affiliate of the Company or any of the Company’s current or
prospective customers, suppliers, vendors or other third parties with which such
entity does business; (ii) the Executive’s commission of a felony or any
misdemeanor involving moral turpitude, deceit, dishonesty or fraud; (iii) the
Executive’s failure to perform his assigned duties to the reasonable
satisfaction of the Company, which failure, if curable, continues, in the
reasonable judgment of the Company, after written notice given to the Executive
by the Company; (iv) the Executive’s gross negligence, willful misconduct or
insubordination with respect to the Company or any affiliate of the Company; or
(v) the Executive’s violation of any provision of any agreement(s) between the
Executive and the Company relating to noncompetition, nondisclosure and/or
assignment of inventions.

(d)Termination Without Cause.  The Company may terminate the Executive’s
employment hereunder at any time without Cause.  Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.

(e)Termination by the Executive.  The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good
Reason.  For purposes of this Agreement, “Good Reason” shall mean that the
Executive has complied with the “Good Reason Process” (hereinafter defined)
following the occurrence of any of the following events without the Executive’s
express written consent:  (i) a material diminution in the Executive’s
responsibilities, authority and function; (ii) a material reduction in the
Executive’s Base Salary except pursuant to a salary reduction program affecting
substantially all of the employees of the Company, provided, that it does not
adversely affect the Executive to a greater extent than other similarly situated
employees and, provided further, that any reduction in the Executive’s Base
Salary of more than ten percent (10%) shall constitute Good Reason; (iii) a
material change of more than 30 miles in the geographic location at which the
Executive must provide services to the Company (except for required travel on
Company business to an extent substantially consistent with the Executive’s
usual business travel obligations); or (iv) the material breach by the Company
of the Company’s equity incentive plan or the stock option agreement governing
the stock option granted to the Executive in connection with his hire (as
described in the Offer Letter) or any other material agreement between the
Executive and the Company, if any, concerning the terms and conditions of the
Executive’s employment, benefits or compensation.  “Good Reason Process” shall
mean that (i) the Executive reasonably determines in good faith that a “Good
Reason” condition has occurred; (ii) the Executive notifies

3

--------------------------------------------------------------------------------

 

the Company in writing of the first occurrence of the Good Reason condition
within 60 days of the first occurrence of such condition; (iii) the Executive
cooperates in good faith with the Company’s efforts, for a period not less than
30 days following such notice (the “Cure Period”) to remedy the condition; (iv)
notwithstanding such efforts, the Good Reason condition continues to exist; and
(v) the Executive terminates his employment within 60 days after the end of the
Cure Period.  If the Company cures the Good Reason condition during the Cure
Period, Good Reason shall be deemed not to have occurred.

(f)Notice of Termination.  Except for termination as specified in Section 3(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(g)Date of Termination.  “Date of Termination” shall mean:  (i) if the
Executive’s employment is terminated by his death, the date of his death; (ii)
if the Executive’s employment is terminated on account of disability under
Section 3(b) or by the Company for Cause under Section 3(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the date on which a Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) without Good Reason, 30 days after the date on
which a Notice of Termination is given, and (v) if the Executive’s employment is
terminated by the Executive under Section 3(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure
Period.  Notwithstanding the foregoing, (A) in the event that the Executive
gives a Notice of Termination to the Company, the Company may unilaterally
accelerate the Date of Termination and such acceleration shall not result in a
termination by the Company for purposes of this Agreement, and (B) in the event
that the Company terminates the Executive’s employment without Cause under
Section 3(d), the Company may unilaterally accelerate the Date of Termination to
any earlier effective date provided that the Company continues to pay the
Executive the Base Salary for the 30-day period immediately following the date
on which a Notice of Termination is given to the Executive.

4.Compensation Upon Termination.

(a)Termination Generally.  If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his authorized representative or estate) (i) any Base Salary earned through
the Date of Termination, unpaid expense reimbursements, and unused vacation that
accrued through the Date of Termination, such payments to be made on or before
the time required by law but in no event more than 30 days after the Executive’s
Date of Termination; and (ii) any vested benefits the Executive may have under
any employee benefit plan of the Company through the Date of Termination, which
vested benefits shall be paid and/or provided in accordance with the terms of
such employee benefit plans (collectively, the “Accrued Benefit”).

(b)Termination by the Company Without Cause or by the Executive with Good
Reason.  During the Term, if the Executive’s employment is terminated by the
Company without Cause as provided in Section 3(d), or the Executive terminates
his employment for Good

4

--------------------------------------------------------------------------------

 

Reason as provided in Section 3(e), then the Company shall pay the Executive his
Accrued Benefit.  In addition, subject to the Executive signing a separation
agreement containing, among other provisions, a general release of claims in
favor of the Company and related persons and entities, confidentiality, return
of property and non-disparagement, in a form and manner satisfactory to the
Company (the “Separation Agreement and Release”) and the Separation Agreement
and Release becoming fully effective, all within the time frame set forth in the
Separation Agreement and Release:

(i)the Company shall pay the Executive an amount equal to one times the
Executive’s Base Salary (the “Severance Amount”); and

(ii)if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for 12 months or the Executive’s COBRA health continuation period, whichever
ends earlier, in an amount equal to the monthly employer contribution that the
Company would have made to provide health insurance to the Executive if the
Executive had remained employed by the Company; and

(iii)the amounts payable under this Section 4(b) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over 12 months commencing within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, the Severance Amount shall begin to be paid in
the second calendar year by the last day of such 60-day period; provided,
further, that the initial payment shall include a catch-up payment to cover
amounts retroactive to the day immediately following the Date of
Termination.  Each payment pursuant to this Agreement is intended to constitute
a separate payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).

(iv)The receipt of any severance payments or benefits pursuant to Section 4 will
be subject to Executive not violating the Restrictive Covenant Agreement
referenced in Section 7 of this Agreement and attached hereto as Exhibit A, the
terms of which are hereby incorporated by reference.  In the event Executive
breaches the Restrictive Covenant Agreement, in addition to all other legal and
equitable remedies, the Company shall have the right to terminate or suspend all
continuing payments and benefits to which Executive may otherwise be entitled
pursuant to Section 4 without affecting the Executive’s release or Executive’s
obligations under the Separation Agreement and Release.

5.Change in Control Payment.  The provisions of this Section 5 set forth certain
terms of an agreement reached between the Executive and the Company regarding
the Executive’s rights and obligations upon the occurrence of a Change in
Control of the Company.  These provisions are intended to assure and encourage
in advance the Executive’s continued attention and dedication to his assigned
duties and his objectivity during the pendency and after the occurrence of any
such event.  These provisions shall apply in lieu of, and expressly supersede,
the provisions of Section 4(b) regarding severance pay and benefits upon a
termination of employment, if such termination of employment occurs within 12
months after the

5

--------------------------------------------------------------------------------

 

occurrence of the first event constituting a Change in Control.  These
provisions shall terminate and be of no further force or effect beginning 12
months after the occurrence of a Change in Control.

(a)Change in Control.  During the Term, if within 12 months after a Change in
Control, the Executive’s employment is terminated by the Company without Cause
as provided in Section 3(d) or the Executive terminates his employment for Good
Reason as provided in Section 3(e), then, subject to the signing of the
Separation Agreement and Release by the Executive and the Separation Agreement
and Release becoming irrevocable, all within 60 days after the Date of
Termination,

(i)the Company shall pay the Executive a lump sum in cash in an amount equal to
one times the sum of (A) the Executive’s current Base Salary (or the Executive’s
Base Salary in effect immediately prior to the Change in Control, if higher),
plus (B) the Executive’s Target Incentive Compensation. For purposes of this
Agreement, “Target Incentive Compensation” shall mean the Executive’s target
annual incentive compensation as set forth in Section 2(b); and

(ii)notwithstanding anything to the contrary in any applicable option agreement
or stock-based award agreement, all stock options and other stock-based awards
granted to the Executive after the date of this Agreement shall immediately
accelerate and become fully exercisable or nonforfeitable as of the Date of
Termination.  The treatment of stock options and other stock-based awards held
by the Executive as of the date of this Agreement shall be governed by the terms
of the applicable option agreement or other stock-based award agreement; and

(iii)if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for 12 months or the Executive’s COBRA health continuation period, whichever
ends earlier, in an amount equal to the monthly employer contribution that the
Company would have made to provide health insurance to the Executive if the
Executive had remained employed by the Company; and

(iv)The amounts payable under this Section 5(a) shall be paid or commence to be
paid within 60 days after the Date of Termination; provided, however, that if
the 60-day period begins in one calendar year and ends in a second calendar
year, such payment shall be paid or commence to be paid in the second calendar
year by the last day of such 60-day period.

(b)Additional Limitation.

(i)Anything in this Agreement to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution by the Company to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”) and

6

--------------------------------------------------------------------------------

 

the applicable regulations thereunder (the “Severance Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code, the following
provisions shall apply:

(A)If the Severance Payments, reduced by the sum of (1) the Excise Tax and (2)
the total of the federal, state, and local income and employment taxes payable
by the Executive on the amount of the Severance Payments which are in excess of
the Threshold Amount, are greater than or equal to the Threshold Amount, the
Executive shall be entitled to the full benefits payable under this Agreement.

(B)If the Threshold Amount is less than (x) the Severance Payments, but greater
than (y) the Severance Payments reduced by the sum of (1) the Excise Tax and (2)
the total of the federal, state, and local income and employment taxes on the
amount of the Severance Payments which are in excess of the Threshold Amount,
then the Severance Payments shall be reduced (but not below zero) to the extent
necessary so that the sum of all Severance Payments shall not exceed the
Threshold Amount.  In such event, the Severance Payments shall be reduced in the
following order:  (1) cash payments not subject to Section 409A of the Code; (2)
cash payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits.  To the extent any payment is
to be made over time (e.g., in installments, etc.), then the payments shall be
reduced in reverse chronological order.

(ii)For the purposes of this Section 5(b), “Threshold Amount” shall mean three
times the Executive’s “base amount” within the meaning of Section 280G(b)(3) of
the Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by the Executive with respect to such excise
tax.

(iii)The determination as to which of the alternative provisions of Section
5(b)(i) shall apply to the Executive shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or the Executive.  For
purposes of determining which of the alternative provisions of Section 5(b)(i)
shall apply, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation applicable to individuals for
the calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of the Executive’s residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes.  Any determination by the Accounting Firm shall
be binding upon the Company and the Executive.

(b)Definitions.  For purposes of this Section 5, the following terms shall have
the following meanings:

7

--------------------------------------------------------------------------------

 

“Change in Control” shall mean “Sale Event,” as such term is defined in the
Company’s 2013 Stock Option and Incentive Plan.

6.Section 409A.

(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death.  If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

(b)All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement.  All reimbursements shall
be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred.  The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses).  Such right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.

(c)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A‑1(h).

(d)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code.  To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.  Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A‑2(b)(2).  The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A

8

--------------------------------------------------------------------------------

 

of the Code and all related rules and regulations in order to preserve the
payments and benefits provided hereunder without additional cost to either
party.

(e)The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

(f)Confidential Information, Noncompetition and Cooperation.  The Executive
agrees to terms of the Assignment of Invention, Nondisclosure and Noncompetition
Agreement (“Restrictive Covenant Agreement”) attached hereto as Exhibit A, the
terms of which are hereby incorporated by reference as material terms of this
Agreement. Nothing in this Agreement or the Restrictive Covenant Agreement, and
nothing in any policy or procedure, in any other confidentiality, employment,
separation agreement or in any other document or communication from the Company
limits the Executive’s ability to file a charge or complaint with any government
agency concerning any acts or omissions that the Executive may believe
constitute a possible violation of federal or state law or making other
disclosures that are protected under the whistleblower provisions of applicable
federal or state law regulation or affects the Executive’s ability to
communicate with any government agency or otherwise participate in any
investigation or proceeding that may be conducted by a government agency,
including by providing documents or other information, without notice to the
Company.  In addition, for the avoidance of doubt, pursuant to the federal
Defend Trade Secrets Act of 2016, the Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (i) is made (A) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  

7.Consent to Jurisdiction.  The parties hereby consent to the jurisdiction of
the Superior Court of the Commonwealth of Massachusetts and the United States
District Court for the District of Massachusetts.  Accordingly, with respect to
any such court action, the Executive (a) submits to the personal jurisdiction of
such courts; (b) consents to service of process; and (c) waives any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process.

8.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter.

9.Withholding.  All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

10.Successor to the Executive.  This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees.  In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due his under this

9

--------------------------------------------------------------------------------

 

Agreement, the Company shall continue such payments to the Executive’s
beneficiary designated in writing to the Company prior to his death (or to his
estate, if the Executive fails to make such designation).

11.Enforceability.  If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of the Restrictive
Covenant Agreement) shall to any extent be declared illegal or unenforceable by
a court of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

12.Survival.  The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

13.Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

14.Notices.  Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

15.Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

16.Governing Law.  This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth.  With respect to any disputes concerning federal law, such
disputes shall be determined in accordance with the law as it would be
interpreted and applied by the United States Court of Appeals for the First
Circuit.

17.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

18.Successor to Company.  The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place.  Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.

10

--------------------------------------------------------------------------------

 

19.Gender Neutral.  Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

 

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

BLUEBIRD BIO, INC.

By:/s/ Nick Leschly

Its:Chief Executive Officer

 

/s/ William Baird

Mr. William Baird

 

 

[Signature Page to the Employment Agreement]

 

--------------------------------------------------------------------------------

 

Exhibit A

 

 

Restrictive Covenant Agreement

 

 